Exhibit 10.10

November 9, 2009

VIA FACSIMILE TO (954) 888-7310

& DHL EXPRESS

DHL Network Operations (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

Attention: Jon E. Olin – EVP, General Counsel & Secretary

 

Re: Base and Incremental Markup for the Third Quarter of 2009 under the Hub and
Line-Haul Services Agreement, by and between DHL Express (USA), Inc., as
successor in interest to Airborne, Inc. (“Groundco”) and ABX Air, Inc.
(“Airco”), dated August 15, 2003, as amended on April 27, 2004, August 8, 2005
and November 9, 2008 (the “Hub Services Agreement”).

Dear Jon:

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Hub Services Agreement.

In accordance with paragraph (c) of the Third Amendment of the Hub Services
Agreement, dated November 9, 2008, Groundco and Airco hereby agree as follows:

(a) The Base Markup, quarterly cost component and quarterly portion of the
annual cost and service components of the Incremental Markup to be paid to Airco
in exchange for the services provided by Airco to Groundco under the Hub
Services Agreement during the third quarter of 2009 through the date of its
expiration on August 15, 2009, shall total $1,330,000, consisting of the
following:

 

$741,608    Base Markup for third quarter of 2009 $100,016    Quarterly cost
component of Incremental Markup for third quarter of 2009 $150,024    Quarterly
portion of annual cost component of Incremental Markup for 2009 $338,352   
Quarterly portion of annual service component of Incremental Markup for 2009

DHL shall pay to ABX such amounts, to the extent that such amounts have yet to
be paid, no later than November 16, 2009, in accordance with the terms of the
Hub Services Agreement.



--------------------------------------------------------------------------------

Jon E. Olin

November 9, 2009

2 of 2

(b) Groundco and Airco further agree that the allocation of overhead costs
attributable to Airco’s provision of (i) Ancillary Services under the Hub
Services Agreement, and (ii) Third Party Services under the ACMI Service
Agreement, by and between DHL Network Operations (USA), Inc., as successor in
interest to Airborne, Inc. and Airco, dated August 15, 2003, as amended from
time to time, shall not exceed $800,000 in total for the third quarter of 2009.
Notwithstanding the foregoing sentence, in the event that ABX Air and/or one or
more of its affiliates and DHL and/or one or more of its affiliates subsequently
consummate transaction documentation with respect to the lease and operation of
Boeing 767 aircraft after the termination or expiration of the ACMI Agreement,
then the overhead costs attributable to Airco’s provision of such Third Party
Services and Ancillary Services shall not exceed $1,000,000 in total for the
third quarter of 2009, and ABX will reimburse DHL for any additional overhead
allocation resulting therefrom within fourteen (14) days from the date of the
consummation of such documentation.

Please acknowledge Groundco’s acceptance of the foregoing by having an
authorized representative of DHL Express (USA), Inc., sign and date both
counterparts of this letter in the space provided below and returning one
counterpart to me for my records.

Nothing in this letter agreement shall be deemed a renewal, novation, or
amendment of the Hub Services Agreement, which expired by its own terms on
August 15, 2009, and so remains expired.

 

Sincerely,

 

ABX Air, Inc.

/s/ W. Joseph Payne

W. Joseph Payne

Vice President

General Counsel & Secretary

 

 

 

ACCEPTED AND AGREED:

 

DHL Express (USA), Inc.

/s/ Jon E. Olin By:   Jon E. Olin Its:   SVP Date:   November 11, 2009